OFFICE    OF ‘THE A’ITORNEY    GENERAL   OF TEXAS
                           AUSTIN




Honotiable James X. Perkins, &ember
Board of bianagers
Texas State Railroad
Rusk, Texas

Dear Ur. Perkins;

                                                                   of the
                                                                   Board
                                                                   State



          We have   your                      nion   from   this    depart-
ment with respmt  to                             ot the Board of
Texas State Xailroad.

                                              9, Chapter 3, 38th
Legislature,   Be


                                     of the State of
                                     appoint tvo men
                                   anagment and prat-
                                  s, aud to appoint a
                                   together dth   the
                                  constitute the Board
                         Texas State Sailroad, vhich
                        e manner and as provided by
                         and pleuary control and man-
                           state hailrosd.    The mm-
                           all serve vlthout pay ex-
                           neteseary expenses as mar
                   Fthem while in the performance
     of' their duties as memt~ers of said Board of
     bianngers . And should there become a vacancy
     in the Board of Akmagers thus created, the re-
     vaiuing nenher or members of the board, together
     vith the Lieutenant Governor of Texas, shall in
     uritlng designate a proper person to fIl1 such
     vacancy t which +?mber so selected shnll be clothed
     with all the powers of the original member whose
     place he is selected to fill.m
                                                                          .



                                                                    784
Honorable   James I. Perkins   - paga 2




          This Section was an amendment of a previous
uot, and therefore takes the plaoe of the smended gtat-
ute, ard constitutes the authority for the appointment
of the hoard of Uanagers.

           We are unable to name a specific day on vhich
the tenures began, for the wont of authoritative informa-
tion an to the day on vhich the first Board was appointed
and qunlified.   The act took ePfect January 16, 1922, It
Is silent as to the beginnilyj of the term, and is like-
-rise silent as to the tenure.

            Section 30 of Article XVI of tho Constitution
declares;

          lIhe duration of all offices not fixed
     by this Constitution shall nwer  exoeed two
     (2) years. * * * .'

          liembera of the Iioard of Atanagers of TexasState
Railroad are officers, ho1d.i~ an Office within the mean-
ing of this Constitution, since they perform some of the
governmental Punctions of the Stat0 for a time or tenure,
involving the element of permanence, as oontra-distinguished
from mere em.ployeos, and although the provision of Section
22 abwe quoted does not mandatorily require the tenure,
under such ciraumstances to be full two years, nevertheless
re think it is Pairly.aontemplated by Senate Bill No. 69
that such members should hold for the term of tvo years.

            It has been the uniform holding of this department,
under circumstances ouch as are proscntcd hero, that the be-
ginning of the term of offiaers or Board members is the day
of the appointment of the first officer or member.      The term
beginning    in this vay rould necessarily expire at nidnight
before the same calendar day tu0 years thereafter.      In other
words *  two  calendar years after the day of the first  appoint-
ment, the office becomes vacant for the appointment of a suc-
cessor, the former member, hovwor,     by reason OP another oon-
stitutionol provision holding wer until the appointment and
quallficatlon of his successor.     So that, every two years
Prom and aPter the date of the first appointments to your
Board the offices Of members thereOf will be vacant for ap-
pointments to fill such vacancies.
                                  785




oonneotion    yuu are   ad~leed
appliocssto   pfmb tscobera~p